DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s comments
2.	It is hereby noted that the Office attempted to communicate with applicant’s attorney of record, David J. Rahmer (Reg. No. 68169), on 18 November 2021 to discuss proposed amendments and compact prosecution. Examiner was unable to reach attorney and left a voicemail. However, no call back was received from applicant’s attorney of record. 

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date 04 December 2017.

Allowable Subject Matter
4.	Claims 4-5 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Response to Amendment
5.	Acknowledgement is made that Claims 22-23 have been amended and no additional amendments were made to claims 1-22 and 24. Claims 1-24 in the instant application are now in their appropriate status and presented herein. 

Response to Arguments
6.	Applicant’s arguments, see pages 5-8 of Remarks, filed 24 September 2021, with respect to the rejection(s) of claims 1-24 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered references below.

Claim Rejections - 35 USC § 102
7.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 8, 10-13, 20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singamsetty et al. (US 2017/0012900 A1) (hereinafter as Singamsetty).
 

selecting a link between a first network node and a second network node for verification (the controller determines a route through the core network, the controller is configured to provide a path verification using a data path verification packet prepared by the controller, the route maybe between a first core node and a second core node, the controller provides a special OAM packet as part of a service mediatory, the controller determines the optimal path through the core network from the first core node to a second core node, pars [0021-0024]);
generating a verification packet and a packet handling rule associated with the selected link, the packet handling rule indicating to forward the verification packet towards the second network node (the controller is configured to provide a path verification using a data path verification packet prepared by the controller, the controller my initiate an OAM packet (verification packet) with instructions to append path information, the packet is sent to the core network, which includes each physical core node (e.g., path between a first core node and a second core node) for path verification, pars [0021-0026]);
installing the generated packet handling rule on the first network node (the controller may be configured to provide a special OAM packet as part of a service mediator function with appropriate OAM parameters. For example, the core node is configured by the controller to send data flow path information to the controller for processing and path computation, par [0023]); 
injecting (provid(ing)/send(ing)) the generated verification packet into a data path of the network (the controller 105 may be configured to provide a special OAM packet as part of a service mediator function with appropriate OAM parameters. For example, when the first client node 180 (source node) sends a data flow path request for a path through the core network 106 to the second client node 190 (destination node). This data flow path request enters the core network 106 at, for example, the first core node 110. The first core node 110 sends the data flow path request to the 
responsive to receiving a request for packet handling instructions associated with the verification packet from a node other than the second network node, determining that the link is not verified (once the end-to-end path is verified, the OAM engine in the service mediator of the end core node may reply back with a verification OAM packet to indicate that the computed path in the controller and the actual physical path taken by the appended OAM packet are consistent with each other. In case there is any inconsistency, the OAM engine of the node that finds the inconsistency will reply back to the controller with the appropriate OAM packet to indicate that the paths in the controller and the actual physical path for the OAM packet has travelled are inconsistent, par [0026]). 

Regarding Claim 8. Singamsetty teaches the method of claim 1, wherein injecting (sending) the generated verification packet into the data path of the network includes transmitting the verification packet to the first network node (sending, by the controller a first data path verification packet to the first core node, par [0009]).

Regarding Claim 10. Singamsetty teaches the method of claim 1, further comprising, responsive to receiving a request for packet handling instructions associated with the verification packet from the second network node, determining that the link is verified (once the end-to-end path is verified, the OAM engine in the service mediator of the end core node may reply back with a verification OAM packet to indicate that the computed path in the controller and the actual physical path taken by the appended OAM packet are consistent with each other, par [0026]). 



Regarding Claim 12. Singamsetty teaches the method of claim 1, further comprising, performing an operational task in response to determining that the link is not verified (if inconsistent, the controller will amend the computed path information or compute a new path and restart the verification process with a new OAM packet par [0026]). 

Regarding Claims 13, 20, and 22-24, these apparatus (controller) claims comprise limitations substantially the same, as those discussed in claims 1, 8, and 10-12 above, same rationale of rejections are applicable.

10.	Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Singamsetty and in further view of Zhu et al. (US 2016/0286893 A1) (hereinafter as Zhu).

Regarding Claim 2. Singamsetty teaches the method of claim 1.
Singamsetty does not explicitly teach wherein the link is selected for verification responsive to detecting a network topology change.
However, Zhu in a similar field of endeavor discloses a route calculation method including wherein the link is selected for verification responsive to detecting a network topology change (when an internal link is faulty, the master node may receive and store changed topology information that is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Zhu in Singamsetty to verify a topology of a network. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Singamsetty/Zhu to reduce device maintainability.  

Regarding Claim 3. Singamsetty/Zhu teach the method of claim 2.
The combined teachings of Singamsetty/Zhu further teach wherein the network topology change includes an addition of the link between the first network node and the second network node to the network (Zhu: after receiving the topology information, the master node performs corresponding processing, such as a path switchover and a new path calculation, par [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Zhu in Singamsetty to verify a topology of a network. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Singamsetty/Zhu to reduce device maintainability.  

Regarding Claims 14-15, these apparatus (controller) claims comprise limitations substantially the same, as those discussed in claims 2-3 above, same rationale of rejections are applicable.

11.	Claims 6, 9, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Singamsetty and in further view of Wakumoto et al. (US 2005/0259587 A1) (hereinafter as Wakumoto). 


Singamsetty does not explicitly teach wherein the generated verification packet is unique to the selected link.
However, Wakumoto in a similar field of endeavor discloses a system for directing a path verification request along a specific path to a mesh network switch to test operability of the specific path including wherein the generated verification packet is unique to the selected link (the apparatus comprises a first mesh network switch that directs a path verification request along a specific path to a second mesh network switch to test operability of the specific path, par [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Wakumoto in Singamsetty to verify a specific link. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Singamsetty/Wakumoto to test available paths between devices.  

Regarding Claim 9.  Singamsetty teaches the method of claim 1.
Singamsetty does not explicitly teach wherein the method is further comprising, waiting a predetermined period of time to receive a request for packet handling instructions associated with the verification packet.
However, Wakumoto in a similar field of endeavor discloses a system for directing a path verification request along a specific path to a mesh network switch to test operability of the specific path including waiting a predetermined period of time to receive a request for packet handling instructions associated with the verification packet (If the mesh network switch does not receive a path verification acknowledgement from the mesh network switches through the mesh network switch within a predetermined amount of time, then the mesh network switch concludes that the first broadcast path is invalid, par [0046]).

Regarding Claims 18 and 21, these apparatus (controller) claims comprise limitations substantially the same, as those discussed in claims 6 and 9 above, same rationale of rejections are applicable.

12.	Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Singamsetty and in further view of Rahman et al. (US 2013/0229909 A1) (hereinafter as Rahman).

Regarding Claim 7. Singamsetty teaches the method of claim 1 as discussed above.
Singamsetty does not explicitly teach wherein installing the generated packet handling rule includes transmitting a control message to the first network node.
However, Rahman in a similar field of endeavor discloses a system for distinguishing between connectivity verification availability including wherein installing the generated packet handling rule includes transmitting a control message to the first network node (a local network device transmits a connectivity verification protocol control message over a link to a remote network device to attempt to establish a connectivity verification protocol session with the remote network device, the network interfaces of the devices may be configured to transmit and/or receive data using a variety of different protocols, abstract and par [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Rahman in Singamsetty to establish a connectivity 

Regarding Claim 19, this apparatus (controller) claim comprise limitations substantially the same, as those discussed in claim 7 above, same rationale of rejection is applicable.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	A) Chua et al. (US 9,038,151) discloses a controller device of a SDN that includes one or more network interfaces configured to communicate with network devices. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Monday-Friday 10:30 AM-6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ANTHONY MEJIA/Primary Examiner, Art Unit 2451